      Case 1:20-cv-01544-CKK Document 20 Filed 06/02/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

SILVER, et al.,                           )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )                    No. 1:20-cv-1544-CKK
                                          )
INTERNAL REVENUE SERVICE, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )


  PLAINTIFFS’ REPLY TO DEFENDANTS’ NOTICE OF RECENT SUPREME
                        COURT DECISION

        Defendants filed a notice of the recent Supreme Court decision in CIC Servs., LLC

v. Internal Revenue Serv., -- S.Ct. --, 2021 WL 1951782 (U.S. May 17, 2021) (ECF 19).

Plaintiffs now submit this brief reply to Defendants’ notice. Defendants contend that CIC

is irrelevant for this litigation. Defendants are wrong. Not only is the CIC decision relevant,

but it also compels the conclusion that the Anti-Injunction Act (“AIA”) poses no obstacle

to this case.


        Unlike CIC, Plaintiffs here do not seek to invalidate any tax, making the

inapplicability of the AIA all the more compelling in this case. In addition, as both the

CIC court and the Silver I court ruled, the AIA does not apply where the case primarily

involves a procedural challenge under the APA/RFA, not a challenge to a tax law or any

tax liability.


        CIC involved a pre-enforcement APA challenge to Defendants’ Notice 2016-66.

Plaintiffs there challenged the Notice which imposed significant compliance-related
      Case 1:20-cv-01544-CKK Document 20 Filed 06/02/21 Page 2 of 3




obligations. If Plaintiffs were to prevail on the merits, the challenge would directly result

in the invalidation of the Notice, including the tax/penalty it imposed for non-compliance.


           Despite this, and as was the case in Direct Mktg. Ass’n v. Brohl, 575 U.S. 1 (2015),

a unanimous CIC court ruled for the taxpayer and construed the AIA restrictively. In CIC

the Court held that the “purpose” of the action was not tax related, hence the AIA did not

apply. In establishing an objective test for “purpose,” the Supreme Court considered three

factors:


           (1) First- the relief sought in the complaint. The Notice in CIC “impose[d]

affirmative reporting obligations, inflicting costs separate and apart from the statutory tax

penalty”. CIC, at 10. Here, the issue of purpose is irrelevant. The RFA does not provide

for invalidation of any statute or Treasury action as a matter of law. In addition, “CIC’s

complaint mainly asserts that the IRS violated the APA by issuing the Notice without

notice-and-comment procedures.” Id., at 4. Here, Plaintiffs seek the procedural safeguards

of the RFA.


           (2) Second- the CIC Court found that the reporting rule and the statutory tax/penalty

were several steps removed. Once again, this factor has no relevance to the present

litigation. In addition, Plaintiff Silver has not owed GILTI taxes to date, but Plaintiffs are

harmed by the annual compliance of GILTI.


           (3) Third- no alternative forum. In CIC, the only remedy available to Plaintiffs was

to refuse to comply and then face serious civil and even criminal liability. As set forth in

Plaintiffs’ brief in opposition (ECF 10), Plaintiffs have no alternative venue either.
      Case 1:20-cv-01544-CKK Document 20 Filed 06/02/21 Page 3 of 3




        Last, the court addressed Defendants’ “flood-gate” concerns but found that “the

government, however, much overstates the possible consequences of today’s ruling […]

This suit falls outside the AIA because the injunction requested does not run against a tax

at all.” Id., at 13. Such is the exact situation in the present action.


        The conclusion is clear: Plaintiffs here do not not seek to invalidate any tax.

Plaintiffs simply request that the government conform its actions in accordance with the

RFA. Under the CIC analysis above, the AIA does not pose any obstacle to proceed in this

action. In fact, the circumstances surrounding this case make the CIC analysis even more

compelling.


Respectfully submitted,

Date: June 2, 2021.

                                                        /s/ Lawrence Marc Zell
                                                        ______________________________
                                                        Lawrence Marc Zell
                                                        Noam Schreiber, of counsel
                                                        ZELL & ASSOCIATES
                                                        INTERNATIONAL ADVOCATES LLC
                                                        1345 Ave. of the Americas,
                                                        2nd Floor,
                                                        New York, NY 10105

                                                        Counsel for Plaintiffs
